UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GREGORY CARBAJAL CASAS, )
)
Plaintiff, )
)
Vv. ): Civil Action No.: [:21-cev-1902
)
RUDOLPH BREWER, JR. and J DEFENDANTS’ FIRST DEMAND
VIRGINIA TRANSPORTATION, } FOR ADMISSION PROPOUNDED
CORP. ) ON PLAINTIFF
Defendants.

 

TO: Joseph Campisi, Esq.
Schwartz Goldstone Campisi & Kates, LLP

90 Broad Street

Suite 403. .
New York, New York 10004

Attorneys for Plaintiff,
Gregory Carbajal Casas.
Counsel:
PLEASE TAKE NOTICE that the undersigned, Price,

omeys for Defendants, Rudolph Brewer, Jr. and Virginia Transportation

Meese, Shulman &

D’Arminio, P.C., att

Corp. hereby demand your client admit or deny the following pursuant to Fed. R. Civ. P. 36:

S/ Thomas C. Martin

Thomas C. Martin, Esq.
tmartin@pricemeese.com

PRICE, MEESE,

SHULMAN & D’ARMINIO, P.C.

$0 Tice Boulevard, Suite 380

Woodcliff Lake, New Jersey 07677

(T) 201-391-3737 : (F) 201-391-9360
Attorneys for Defendants, Virginia
Transportation, Corp. and Rudolph Brewer, Jr.

Dated: April 8, 2021
Case 1:21-cv-01902-BMC Document9 Filed 05/10/21 Page 2 of 2 PagelD #: 53

DEFENDANT’S FIRST DEMAND FOR ADMISSIONS UPON
PLAINTIFF PURSUANT TO FED. R. CIV. P. 36.

 

 

 

1, The matter in controversy exceeds the sum or value of $75,000, exclusive of interest
and costs
Admit _% Deny __
CERTIFICATION

Thereby certify under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing
is true and correct.

DATED: Shrofeoe BY: Mk >

 

~~ fsign} C7
al £ £ be {
[print name]

SONIA M. FERNANDEZ
sioner of Deeds
work

 

No
Certificate Filed in Kir "gs County,
Commission WE ives Jute [ 20

feed,
